Citation Nr: 1642653	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  11-11 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for an unspecified nervous disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for rash of the right tibia and foot.

4.  Entitlement to service connection for an unspecified kidney disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for residuals of cerebral vascular accident (stroke).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to April 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Boston, Massachusetts RO.


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeals seeking service connection for a kidney disorder, hypertension, and residuals of stroke, and to reopen claims of service connection for a nervous disorder, PTSD, and rash of the right tibia and foot; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the matters of service connection for a kidney disorder, hypertension, and residuals of stroke, and to reopen claims of service connection for a nervous condition, PTSD, and rash of the right tibia and foot; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative, and must be in writing, or on the record at a hearing.  38 C.F.R. § 20.204(a)(b).  

In April 2011, the Veteran filed a substantive appeal that perfected his appeal in the matters of service connection for a kidney disorder, hypertension, and residuals of stroke; and seeking to reopen claims of service connection for a nervous condition, PTSD, and rash of the right tibia and foot.  In an August 2016 statement, he stated that he was satisfied with his current rating and wished to withdraw all issues on appeal and cancel his videoconference hearing before the Board.  As he has withdrawn his appeal in these matters, there remain no allegations of error of fact or law for appellate consideration in the matters.  Accordingly, the Board has no further jurisdiction in these matters, and the appeals seeking service connection for a kidney disorder, hypertension, and residuals of stroke, and to reopen claims of service connection for a nervous condition, PTSD, and rash of the right tibia and foot, must be dismissed.



ORDER

The appeals seeking service connection for a kidney disorder, hypertension, and residuals of stroke, and to reopen claims of service connection for a nervous condition, PTSD, and rash of the right tibia and foot are dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


